Continued from Box 3:
The newly proposed amendments which further limit the range of the coefficient use in the equation of claim 1 are not seen to overcome the prior art rejection as cited. As the limitations only slightly change the claimed range of coefficient and do not overcome the cited art the amendments will not be entered because it is not seen to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 

Continued from Box 12: 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot. 
However, with regard to the proposed amendments as examined in the limited capacity allotted by the AFCP 2.0:
At least the following conditions, which are within both the disclosed parameters of Goldsmith as well as the limitations of the claims, satisfy the equation of claim 1 including with the newly proposed range of 0.0009 to 0.0012 for the coefficient and thus the proposed amendments do not overcome the cited art:

    PNG
    media_image1.png
    593
    896
    media_image1.png
    Greyscale


/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773